FILED
                           NOT FOR PUBLICATION
                                                                             JUL 16 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.     17-50152

              Plaintiff-Appellee,                D.C. No.
                                                 2:16-cr-00388-FMO-1
 v.

OSCAR CAMACHO-VASQUEZ, AKA                       MEMORANDUM*
Oscar Goana Camacho, AKA Oscar
Camacho Goana, AKA Eriberto Acevedo
Reyes,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                             Submitted July 12, 2018**
                               Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: IKUTA and N.R. SMITH, Circuit Judges, and MCNAMEE,*** District
Judge.

      Oscar Camacho-Vasquez appeals the district court’s denial of his motion to

dismiss the indictment charging him with unlawfully reentering the United States

following deportation in violation of 8 U.S.C. § 1326. We have jurisdiction under

28 U.S.C. § 1291.

      The district court did not err in denying Camacho-Vasquez’s motion because

he is unable to demonstrate that “the entry of the [deportation] order was

fundamentally unfair.” 8 U.S.C. § 1326(d)(3). The relevant immigration laws

authorized Camacho-Vasquez’s deportation because Camacho-Vasquez had been

convicted of an aggravated felony: possession for sale of methamphetamine in

violation of section 11378 of the California Health & Safety Code. United States

v. Verduzco-Rangel, 884 F.3d 918, 920 (9th Cir. 2018). We have previously held

that Section 11378 is a divisible statute, see United States v. Ocampo-Estrada, 873
F.3d 661, 668 (9th Cir. 2017), and therefore we may apply the modified categorical

approach and consider the felony complaint, the trial court’s abstract of judgment,

and the trial court’s minute order from Camacho-Vasquez’s state conviction, see

Shepard v. United States, 544 U.S. 13, 26 (2005). Count 1 of the felony complaint


      ***
             The Honorable Stephen M. McNamee, Senior United States District
Judge for the District of Arizona, sitting by designation.
                                          2
charged Camacho-Vasquez with possessing methamphetamine; the minute order

indicates that Camacho-Vasquez was sentenced “1 year 4 months” imprisonment

for “Count(s) 001,” identified as “11378 HS-F C;” and the abstract of judgment

indicates that Camacho-Vasquez was convicted for Count 1, identified as “HS

11378P,” described as “possession of co,” and sentenced to one year, four months’

imprisonment. The link between Count 1 of the felony complaint, and the minute

order and abstract of judgment is “clear and convincing,” Medina-Lara v. Holder,

771 F.3d 1106, 1113 (9th Cir. 2014), and the records establish that Camacho-

Vasquez was convicted of possession for sale of methamphetamine, which

“qualifies as an aggravated felony for purposes of federal law,” Verduzco-Rangel,
884 F.3d at 922.

AFFIRMED.




                                         3